GRONER, C. J.
Appellant was indicted and convicted in the District Court of the United States for the District of Columbia of violation of the Mann White Slave Act. The evidence disclosed that she was the operator of a house of prostitution in the City of Washington and on the day in question accompanied one of the inmates of the house to the Hamilton Hotel, some four blocks away, for purposes of prostitution. The trip from the house to the hotel was made in a taxicab, appellant paying her own and her companion’s fare.
The question we must decide is whether the Mann Act1 is applicable in a prostitution case involving transportation solely within the District of Columbia.
We are obliged, at the outset, to admit that the literal language of the Act justifies the judgment below and its affirmance by this court. But as Mr. Justice Frankfurter recently remarked, “The notion that because the words of a statute are plain, its meaning is also plain, is merely pernicious oversimplification.”2 And this, he said, is true, because “A statute, like other living organisms, derives significance and sustenance from its environment, from which it cannot be severed without being mutilated. Especially is this true where the statute, like the one before us, is part of a legislative process having a history and a purpose. The meaning of such a statute cannot be gained by confining inquiry within its four corners. Only the historic process of which such legislation is an incomplete fragment — that to which it gave rise as well as that which gave rise to it — can yield its true meaning.”
Long before the Mann Act, which, as everyone knows, was passed in an effort to put an end to commercialized interstate vice, Congress had legislated for the District of Columbia with relation to the subjects covered in that Act. And at the time of passage of the Act a local law of the District fitted like a glove the offence charged in the indictment we are now considering. By its terms it was made unlawful for “any prostitute” (which expression is descriptive of appellant in this case) to invite or persuade any person to go with her to any house or building for the purpose of prostitution.3 At the time of the passage of the Mann Act, perhaps the same day, since both . Acts were approved June 25, 1910, Congress passed a local pandering statute,4 making it a misdemeanor to entice or force any woman to go to a house of assignation, which is this case,, except that here the “victim”, herself a professional prostitute, went to the assignation willingly and expectantly. In the debate on a bill punishing pandering in the District of Columbia, Congressman Mann objected, stating: “The bill which has already passed the House (referring to the Mann Act), and which I introduced, covers this entire subject in the District of Columbia.”5 Congressman Borland, who had introduced the District bill, replied: “I will say to the gentleman that it does not. The bill that passed the House was designed to regulate the national part of it, so far as it affected interstate commerce, and could regulate nothing else. This is a local bill, as much as a bill of a state legislature regulating police power.”6 In the debate on the Mann Act, Congressman-Sims, one of its leading exponents and a member of the District Committee, stated, on the floor that the suggestion had occurred to him that the Mann Act should-include “at least the maintaining of a house for such purposes in the District of Columbia.” He went on to say: “We discussed that informally. Some members *535of the Committee thought it might be regarded as an unfavorable amendment to the bill itself. I called up Major Sylvester (Superintendent of Police) and talked with him about the matter, and asked him if he thought such legislation as I proposed would be of benefit to the District. He said it would not be of any benefit whatever. He said he thought at present that the matter was in the best condition for police control, and inasmuch as the gentleman whose duty it is to enforce laws governing such matters in the District so expressed himself, I thought it was my duty not to set up my individual judgment as against his. Therefore, I did not offer the amendment, and I would not vote for it now, believing as I do, that it would not help the measure, and neither would it help the conditions in the District of Columbia.”7
But of far more significance than these expressions of individual opinion by members of Congress is the definite congressional purpose, evidenced by legislative bills introduced and passed from time to time after the enactment of the Mann Act, to cover the local situation and to reach every aspect of the offence defined in that Act,— and which in addition cover completely the whole subject of prostitution, however committed, in the District of Columbia. One section of the present law prohibits the offence itself;8 another, the offence of operating a house of prostitution;9 another, the act of procuring a person to live in prostitution;10 or procuring a person for acts of prostitution;11 or procuring a person for the immoral enjoyment of a third person;12 another, for inviting or inducing a person to go with him or her for purposes of prostitution anywhere in the District, or to a residence, or any other house or building (including a hotel), or to accompany or follow him or her to any place whatever within the District, including parks or elsewhere, for purposes of prostitution;13 and finally the Pandering Act itself,14 which makes it a felony for any person in the District of Columbia to induce any female to reside in a house of prostitution, to engage in prostitution, or to reside wth any other person for the purpose of prostitution. So complete is the coverage that about the only place in which the act can be done without running athwart the local law is in an anchored balloon.
It is, we think, too clear for argument that Congress in the enactment of these local laws designed and intended them to cover the entire local field, and neither at the time of the passage of the Mann Act, nor since, considered it — except in its interstate aspect — to apply to the District of Columbia. Any other conclusion would, it seems to us, convict Congress of doing the wholly useless and unnecessary thing of repeatedly giving thought and attention to the passage of local laws parallelling in every essential aspect the provisions of the Mann Act, and in many respects going well beyond its provisions. In this view it is proper to bear in mind the well-considered Supreme Court dictum in the recent case of Mortensen v. United States,15 in which Mr. Justice Murphy, speaking for the Court, said: “We do not here question or reconsider any previous construction placed on the Act which may have led the federal government into areas of regulation not originally contemplated by Congress. But experience with the administration of the law admonishes us against adding another chapter of statutory construction and application which would have a similar effect and which would make possible even further justification of the fear expressed at the time of the adoption of the legislation that its broad provisions ‘are liable to furnish boundless opportunity to hold up and blackmail and make unnecessary trouble, without any corresponding benefits to society.’ ”
It is difficult to think that this language was inadvertent, when it so plainly admonishes us not to impose on the Mann Act a new phase of construction which, with no corresponding benefits to society, will open wider than it is the door to blackmailing.
Considered then in that light, we think it not only proper but mandatory to apply here the rule announced by the Supreme Court in Holy Trinity Church v. United States, 143 U.S. 457, 472, 12 S.Ct. 511, 516, 36 L.Ed. 226, in which the literal construction of a statute, just as plain as the one *536we are considering, was rejected because— “It is the duty of the courts, under these circumstances, to say that, however broad the language of the statute may be, the act, although within the letter, is not within the intention of the legislature, and therefore cannot be within the statute.”
In that case, as in this, the statute was the result of a definite evil, to control which the legislature, the Supreme Court said, “used general terms with the purpose of reaching all phases of that evil; and thereafter, unexpectedly, it is developed that the general language- thus employed is broad enough to reach cases and acts which the whole history and life of the country affirm could not have been intentionally legislated against.”
We think we should also give weight to the canon of statutory construction not long ago referred to by Mr. Justice Stone in the case of United States v. Katz, 271 U.S. 354, 357, 46 S.Ct. 513, 514, 70 L.Ed. 986, as follows: “All laws are to be given a sensible construction; and a literal application of a statute, which would lead to absurd consequences, should be avoided whenever a reasonable application can be given to it, consistent with the legislative purpose.”
In the spirit of that principle, when we come to examine the consequences of the application of the Mann Act to pandering in the District, we at once confront an unhappy situation of divided authority between local and national prosecuting agencies. Such an undesirable situation would assuredly not make for responsible government; but apart from that, the line of division between the jurisdiction of local and national authorities would be based on the accidental circumstance of who induced the woman to ride in a taxi, or a street car, or a public elevator. The guilt or innocence of the accused would under the Mann Act depend upon the ludicrous circumstance whether the woman was “transported” by any means or in any manner without cost to herself. In every such case the offence which, had she walked, would have constituted a misdemeanor, would become at once a felony and an invitation to extortion and all similar kindred evils.
It does not appear from the record in this case why a prosecution of doubtful validity was brought under the Mann Act, when a conviction certainly could have been obtained on the same or less evidence under the local statutes.
Furthermore, once we apply locally the provisions of the Mann Act, we should also be required to accept the results implicit in the doctrine of the Caminetti case;16 and this, notwithstanding the Department of Justice has sought to avoid some of these by instructing district attorneys to exercise discretion in the prosecution of what are called “non-commercial” cases; and also, to avoid, as far as possible, prosecution of cases involving elements of blackmail. And this may be all very well as a national policy; but when we consider that not since the passage of the Mann Act has the prosecution .of an offence of this nature been begun in the District of Columbia under that Act, and when we recognize, as we do, that this is true because of the preemption by Congress of the local field in the passage of local laws fully covering the whole subject, we think we should be slow to write-in this new chapter of literal interpretation contrary to what is shown to be the real Congressional purpose.
Reversed.

 18 U.S.C.A. § 398.


 United States v. Monia, 317 U.S. 424, 431, 63 S.Ct. 409, 412, 87 L.Ed. 376 (dissent).


 Sec. 177. Title 6, D.C.Code. 1929.


 Sec. 179, Tide 6, D.C.Code, 1929, Ok. 404, 36 Stat. 833.


 45 Cong. Rec. 3138.


 45 Cong. Rec. 3138.


 45 Cong. Rec. 1040.


 § 22-2702, D.C.Code 1940.


 § 22—2712, D.C.Code 1940.


 § 22—2707, D.C.Code 1940.


 §§ 22—2709, 22—2710, D.C.Code 1940.


 § 22—2711, D.C.Code 1940.


 § 22—2701 D.C.Code 1940.


 § 22-2705 D.C.Code 1940.


 322 U.S. 369, 64 S.Ct. 1037, 1041.


 Caminetti v. United States, 1917, 242 U.S. 470, 37 S.Ct. 192, 61 L.Ed. 442, L.R.A.1917F, 502, Ann.Cas.1917B, 1168.